--------------------------------------------------------------------------------

EXHIBIT 10.1




CHANGE OF CONTROL AGREEMENT


THIS AGREEMENT, made as of the 31st day of May, 2005, by and between SUMMIT BANK
CORPORATION, a Georgia corporation (“Summit”), the SUMMIT NATIONAL BANK, a
national banking association (“the Bank”) (Summit and the Bank being
collectively hereinafter referred to as the “Corporation”) and THOMAS J.
FLOURNOY, an individual resident of Georgia (“the Executive”) for the purpose of
establishing a severance arrangement between the Corporation and the Executive
in the event of a Change in Control (as hereinafter defined) of the Corporation.


W I T N E S S E T H:


WHEREAS, the board of directors of the Corporation (the “Board”) recognizes that
the Executive’s contribution to the growth and success of the Corporation has
been substantial; and


WHEREAS, the Executive has rendered valuable service to the Corporation in
various executive capacities; and


WHEREAS, the Corporation desires to induce the Executive to remain in his
current employment by providing the Executive a measure of security; and


WHEREAS, the Corporation desires to continue to have the benefits of the
Executive’s full time and attention to the affairs of the Corporation without
diversion due to concerns about a possible Change in Control (as hereinafter
defined) of the Corporation;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows;


1.  Definitions. All the terms defined in this section shall have the meanings
given below throughout this Agreement.


(a)    “Base Annual Salary” shall mean the greater of the Executive’s annual
base salary (i) at the rate in effect on the Termination Date or (ii) at the
highest rate in effect at any time during the ninety day period prior to a
Change in Control, and shall include all amounts of his/her base salary that are
deferred under any qualified or non-qualified employee benefit plans of the
corporation or any other agreement or arrangement, but shall not include amounts
paid or payable as bonuses.


(b)    “Board” shall mean the Board of Directors of Summit.


(c)    “Cause” shall mean the termination of the Executive’s employment as a
result of:

1

--------------------------------------------------------------------------------



(i)     any act that (A) constitutes, on the part of the Executive, fraud,
dishonesty, gross malfeasance of duty, or conduct grossly inappropriate to the
Executive’s office, and (B) is demonstrably likely to lead to a material injury
to the Corporation or resulted in or was intended to result in direct or
indirect gain to or personal enrichment of the Executive; or


(ii)    the conviction (from which no appeal may be or is timely taken) of the
Executive of a felony; or


(iii)   the suspension or removal of the Executive by federal or state banking
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time;


provided, however, that in the case of clause (i) above, such conduct shall not
constitute Cause;


(x)   unless (A) there shall have been delivered to the Executive a written
notice setting forth with specificity the reasons that the Board believes that
the Executive’s conduct constitutes the criteria set forth in clause (i), (B)
the Executive shall have been provided the opportunity to be heard in person by
the Board (with the assistance of the Executive’s counsel if the Executive so
desires) and (C) after such hearing, the termination is evidenced by a
resolution adopted in good faith by two-thirds of the members of the Board
(other than the Executive); or


(y)   if such conduct (A) was believed by the Executive in good faith to have
been in or not opposed to the interests of the Corporation, and (B) was not
intended to and did not result in the direct or indirect gain to or personal
enrichment of the Executive.


(d)    “Change in Control” shall mean the occurrence of any of the following
events:


(i)     an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation ({“Voting Securities”) by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 25% or more of the combined voting power of the Corporation’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in an
acquisition by (1) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Corporation or (y) any corporation or other person of
which a majority of its voting power or its equity securities or equity interest
is owned directly or indirectly by the Corporation (a “Subsidiary”), (2) the
Corporation or any subsidiary, or (3) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined) shall not constitute an
acquisition for purposes for this clause (i).

2

--------------------------------------------------------------------------------



(ii)    The individuals who, as of the date of this Agreement, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least
80% of the Board; provided, however, that if the election, or nomination for
election by the Corporation’s shareholders, of any new director was approved by
a vote of at least 80% of the Incumbent Board, such new director shall for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intending to avoid or settle any
Election Contest of Proxy Contest; or


(iii)   Approval by the shareholders of the Corporation of:


(a)    a merger, consolidation or reorganization involving the Corporation,
unless:


(1)    the shareholders of the Corporation, immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such a merger, consolidation or reorganization, at least two-thirds of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, and


(2)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the Agreement providing for such merger, consolidation or
reorganization constitute at least 80% members of the board of directors of the
Surviving Corporation.


(A transaction described in clauses (1) and (2) above shall hereinafter be
referred to as “Non-Control Transaction.”)


(b)    A complete liquidation or dissolution of the Corporation; or


(c)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Corporation to any Person (other than a transfer to a
Subsidiary).

3

--------------------------------------------------------------------------------



(iv)   Notwithstanding anything contained in this Agreement to the contrary, if
the Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a change in Control (a “Third Party”) r (B) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Executive shall mean the date immediately prior to the date of such
termination of the Executive’s employment.


(d)    “Good Reason” shall mean the occurrence after a Change in Control of any
of the events or provisions as described in subsections (i) through (viii)
hereof:


(i)     a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his/her status, title, position or
responsibilities as in effect at any time within ninety days preceding the date
of a Change in Control or at any time thereafter; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his/her status, title, position or
responsibilities as in effect at any time within ninety days preceding the date
of a Change in Control or at any time thereafter; any removal of the Executive
from or failure to reappoint or reelect him/her to any of such offices or
positions, except in connection with the termination of his/her employment for
Cause, as a result of his/her death or by the Executive other than for Good
Reason, or any other change in condition or circumstances that in the
Executive’s reasonable judgment makes it materially more difficult for the
Executive to carry out the duties and responsibilities of his/her office that
existed at any time within ninety days preceding the date of the Change in
Control or at any time thereafter;


(ii)    a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he/she is entitled within five
days of the date due;


(iii)   the Corporation’s requiring the Executive to be based at any place
outside a 50-mile radius from the offices occupied by the Executive immediately
prior to the Change in Control, except for reasonably required travel on the
Corporation’s business which is not materially greater than such travel
requirements prior to the Change in Control;


(iv)   the failure by the Corporation to (A) continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any time within ninety days preceding the date of a Change in Control or at
any time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive or (B)
provide the Executive with compensation and benefits , in the aggregate, at
least equal (in terms of benefits levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program or practice in
which the Executive was participating at any time within ninety days preceding
the date of a Change of Control or at any time thereafter;

4

--------------------------------------------------------------------------------



(v)    the insolvency or the filing (by any party, including the Corporation) of
a petition for bankruptcy of the Corporation which petition is not dismissed
within sixty days;


(vi)   any material breach by the Corporation of any provision of this
Agreement;


(vii)          any purported termination of the Executive’s employment for Cause
by the Corporation which does not comply with the terms of this Agreement;


(viii)         the failure of the Corporation to obtain an agreement,
satisfactory to the Executive, from any Successors and Assigns to assume and
agree to perform this Agreement.


Any event or condition described in clause (i) through (viii) above which occurs
prior to a Change in Control but which the Executive reasonably demonstrates (A)
was at the request of a Third-Party, or (B) otherwise arose in connection with,
or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement, notwithstanding that it
occurred prior to the Change in Control. The Executive’s right to terminate
his/her employment for Good Reason shall not be affected by his/her incapacity
due to physical or mental illness.


(e)    “Involuntary Termination” shall mean any termination of the Executive’s
employment with the Corporation or any Subsidiary, Successor or Assign of the
Corporation following a change in Control, provided, however, that the term
Involuntary Termination shall not include a termination resulting from a
resignation by the Executive or a termination by the Corporation for Cause.
 
(f)    “Notice of Termination” shall mean a written notice of termination from
the Corporation or the Executive which specifies an effective date of
termination, indicates the Corporation or the Executive which specifies an
effective date of termination, indicates the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.


(h)    “Severance Amount” shall mean an amount equal to 100% of the Executive’s
Base Annual Salary.

5

--------------------------------------------------------------------------------



(i)     “Successors and Assigns” shall mean a corporation or other entity
acquiring all or substantially all of the assets and business of the Corporation
(including this Agreement), whether by operation of law or otherwise.


(j)     “Termination Date” shall mean the date specified in the Notice of
Termination.



 
(2)
Payment of Severance Amount.



(a)    If the Executive’s employment by the Corporation or any Subsidiary, or
Successor or Assign of the Corporation shall be subject to an Involuntary
Termination, then the Corporation shall pay the Executive an amount equal to the
Severance Amount, payable within fifteen days after the Termination Date. If the
Executive terminates his/her employment for Good Reason, then the Corporation
shall pay to the Executive an amount equal to the Severance Amount, payable
within fifteen days after the Termination Date.


(b)    In the event of either an Involuntary Termination or the Executive’s
resignation for Good Reason, any stock options previously granted to the
Executive shall immediately become fully vested, and all such options shall be
exercisable by the Executive at any time within six months from the Termination
Date.


3.      Indemnification of Executive. In the event of either an Involuntary
Termination or the Executive’s resignation for Good Reason, the Executive shall
be entitled to the indemnity provided to officers and directors of the
Corporation immediately prior to the Change in Control. Any changes to the
Corporation’s bylaws or Articles of Incorporation or otherwise which reduce any
indemnity granted to the offices or directors of the Corporation shall not
affect the rights granted hereunder. The Corporation shall not reduce any of the
Executive’s indemnity benefits without the prior written consent of the
Executive. Any references to Georgia law in the Corporation’s bylaws or other
documents granting indemnity to the Executive shall be deemed to be references
as of the date of this Agreement, and any amendments to Georgia laws, including
a revocation thereof, shall not reduce the indemnification benefits granted
hereunder.


4.      Term. Unless terminated as provided below, this Agreement shall be
effective as of the date first above written and shall remain in effect for a
continuing term of three (3) years which shall be extended automatically
(without further action by the Executive, Summit or the Bank) each day for an
additional day so that the remaining term is always three years; provided, that
the Executive, Summit or the Bank may, by the giving of written notice to all
the other parties to this Agreement, fix the term to a finite term of three
years, without further automatic extension, commencing with the date of such
notice.

6

--------------------------------------------------------------------------------



5.     Notices. Notices and all communications under this Agreement shall be in
writing and shall be deemed given when personally delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to the Corporation, to:


Summit Bank Corporation
4360 Chamblee Dunwoody Road
Atlanta, Georgia 30341
Attn: Secretary of Summit Bank Corporation, or its Successor or Assign, with
copies to the President of Summit Bank Corporation or its Successor or Assign
and the President of the Summit National Bank or its Successor or Assign.


If to the Executive, to:


Summit Bank Corporation
4360 Chamblee Dunwoody Road
Atlanta, Georgia 30341
Attn: Thomas J. Fournoy


or to such other address as either party may furnish to the other in writing,
except that any notice of changes of address shall be effective only upon
receipt.


6.    Applicable Law. This contract is entered into under, and shall be governed
by the laws of the State of Georgia.


7.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.


8.    Not an Employment Agreement; Mitigation. Nothing in this Agreement shall
give the Executive any rights (or impose any obligations) to continue employment
by the Corporation or any Subsidiary or Successor or Assign of the Corporation,
nor shall it give the Corporation any rights (or impose any obligations) for the
continued performance of duties by the Executive for the Corporation or any
Subsidiary, Successor or Assign of the Corporation. The Executive’s right to
receive benefits under this Agreement shall not be reduced by the Executive’s
employment with any other employer after terminating employment with the
Corporation in accordance with this Agreement. Any compensation for services
rendered or consulting fees earned after the Termination Date shall not diminish
the Executive’s right to receive all amounts due hereunder.

7

--------------------------------------------------------------------------------



9.    No Assignment. The Executive’s right to receive payment or benefits under
this Agreement shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, other than the transfer by will or
by the laws of descent and distribution. In the event of an attempted assignment
or transfer contrary to this paragraph, the Corporation shall have no liability
to pay any amount so attempted to be assigned or transferred. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.


10.          Cost of Enforcement; Interest. If the Executive collects any part
of the Severance Amount or other benefits hereunder or otherwise enforces the
terms of this Agreement through a lawyer or lawyers, the Corporation shall pay
all cost of such collection or enforcement, including reasonable legal fees
incurred by the Executive. In addition the Corporation shall pay the Executive
interest on all or any part of the Severance Amount or other benefits hereunder
that is not paid when due at a rate equal to the Prime Rate as announced by the
Wall Street Journal in its Money Rates column from time to time.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date and year first above written.



 
SUMMIT BANK CORPORATION
             
By:
/s/ Pin Pin Chau
 
Its:
Chief Executive Officer
             
THE SUMMIT NATIONAL BANK
             
By:
/s/ Pin Pin Chau
 
Its:
Chief Executive Officer
             
EXECUTIVE
       
  /s/ Thomas J. Flournoy
 
Thomas J. Flournoy

 
8

--------------------------------------------------------------------------------